DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1, line 7, recites the limitation “a region of interest determination engine configured to”
Claim 1, line 13, recites the limitation “a multi-region sensor control engine configured to”
Claim 1, line 18, recites the limitation “a multi-region sensor communication engine configured to”
Claim 4, line 1, recites the limitation “the multi-region sensor control engine is configured to”
Claim 5, line 1, recites the limitation “the multi-region sensor control engine is configured to”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12, recites the limitation “a plurality of regions.” This limitation lacks antecedent basis. It is unclear if this plurality of regions is the plurality of regions of line 
Claim 1, line 12, recites the limitation “an autonomous vehicle.” This limitation lacks antecedent basis. It is unclear if this autonomous vehicle is the autonomous vehicle of line 3 or an additional autonomous vehicle. Claims 6, 11, and 18 are rejected under the preceded logic.
Claim 1, line 15, recites the limitation “not capture sensor data.” It is unclear what is meant by “not capture sensor data.” The Examiner is interpreting this limitation as the region of interest determination engine electing not to use a portion of the sensor data. Claims 6, 16, and 20 are rejected under the preceding logic.
Claim 1, line 16, recites the limitation “one or more other regions.” This limitation lacks antecedent basis. Claim 6 is rejected under the preceding logic.
Claim 3, lines 1-2 recites the limitation “wherein the one or more sensors comprise a rotatable laser scanning system and one or more cameras.” It is unclear if the one or more sensors comprise either a rotatable laser scanning system or a camera, or if the one or more sensors must comprise both a rotatable laser scanning system and at least one camera. If it includes both, it is unclear how one sensor can comprise both a rotatable laser scanning system and one or more cameras. It would need at least two sensors to do so. Claims 8, 14, and 19 are also rejected under the preceding logic.
Claim 3, line 1-2, recites the limitation “a rotatable laser scanning system.” It is unclear what the sensors require. It is unclear if the rotatable laser scanning system is a sensor 
Claim 4, lines 2-3, recites the limitation “turn off a particular portion of the one or more sensors when the autonomous vehicle is moving along a straight path.” It is unclear what is meant by “turn off a particular portion.” The Examiner interprets this limitation as the engine electing to not use a portion of the sensor data. Claims 9 and 15 are also rejected under the preceding logic.
Claim 5, line 3, recites the limitation “not to capture sensor data.” It is unclear how the multi-region sensor control engine does not capture the sensor data. It is unclear if the sensors are turned off when it rotates away from the region of interest or if the data is recorded, and just not saved/passed along to the region of interest determination engine. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US 20190004538 A1).


	Regarding claim 1 and 6, Wood teaches 
An autonomous vehicle multi-region sensor system and a method comprising: 
one or more sensors mounted on a surface of an autonomous vehicle, the one or more sensors capable of capturing sensor data of a plurality of regions surrounding the autonomous vehicle; See FIG. 2, “sensors 140”.
a region of interest determination engine configured to: 
obtain one or more parameters of an autonomous vehicle, the parameters including
any of a position of the autonomous vehicle, a path of the autonomous vehicle, and a speed of the autonomous vehicle; and See at least [0019]; [0055]; and FIG. 6, where the system can determine a region of interest in the surrounding environment based at least in part on the motion plan data (step 601). Also see [0043] where the motion plan data 130 can include “a planned trajectory, speed, acceleration, etc. of the vehicle 103.”
identify, based on the one or more parameters of the autonomous vehicle, a region of interest from a plurality of regions surrounding an autonomous vehicle; See at least [0056] and FIG. 6 step 602.
a multi-region sensor control engine configured to: 
control, based on the region of interest, one or more sensors mounted on a surface of the autonomous vehicle to capture sensor data of the region of interest and not capture sensor data from the one or more other regions of the plurality of regions surrounding the autonomous vehicle; See at least [0054]-[0060] and FIG. 6 where the one or more sensor(s) are 
a multi-region sensor communication engine configured to: 
provide the captured sensor data to an autonomous vehicle sensor data processing system, the autonomous vehicle sensor data processing system being logically and physically separate from the autonomous vehicle multi-region sensor system, the autonomous vehicle sensor data processing system being capable of facilitating, based on the captured sensor data, one or more autonomous vehicle driving actions. See at least [0004] and [0018]-[0019], where the system can control the autonomous vehicle to avoid potential collisions in the region of interest.

Regarding claim 2, 7, and 13, Wood teaches:
The system of claim 1; the method of claim 6; and the system of claim 11, wherein the plurality of regions surrounding the autonomous vehicle include a front region corresponding to a region in front of the autonomous vehicle, a left region corresponding to a region to the left of the autonomous vehicle, a right region corresponding to a region to the right of the autonomous vehicle, and a rear region corresponding to a region to the rear of the autonomous vehicle. See at least [0025]-[0026]; [0049]; [0051]; and FIG. 2.

Regarding claim 3, 8, 14, and 19, Wood teaches the system of claim 2, the method of claim 7, the system of claim 13, and the method of claim 18, wherein the one or more sensors comprise a rotatable laser scanning system and one or more cameras. See at least [0022] and [0038].


Regarding claim 4, 9, 15, Wood teaches:
The system of claim 3; the method of claim 7; the system of claim 12, and the method of claim 18, wherein the multi-region sensor control engine is configured to turn off a particular portion of the one or more sensors when the autonomous vehicle is moving along a straight path, the particular portion of the one or more sensors comprising the sensors associated with any of the left region, the right region, and the rear of the autonomous vehicle. See at least [0049]-[0052] and FIG. 3C, where depending on the intended trajectory of the vehicle 103, a region of interest in a surrounding environment of the vehicle is determined based on the motion plan data.

Regarding claim 5, 10, 16, and 20, Wood teaches:
The system of claim 4; the method of claim 8; the system of claim 13; and the method of claim 19, wherein the multi-region sensor control engine is configured to control the rotatable laser scanning system to capture sensor data when it is facing the region of interest, and configured to control the rotatable laser scanning system not to capture sensor data when it is not facing the region of interest. See at least [0022], [0051], and FIG. 3C where, based on the motion plan data, the system determines a region of interest and controls the sensor(s) so that the region of detection maximally overlaps with the region of interest.

Regarding claim 11, Wood teaches:
A system comprising: 
an autonomous vehicle multi-region sensor system comprising one or more sensors mounted on a surface of an autonomous vehicle, the one or more sensors capable of capturing sensor data of a plurality of regions surrounding the autonomous vehicle;
 an autonomous vehicle sensor data filtering system configured to: 
identify, based on one or more parameters of the autonomous vehicle, a region of interest from a plurality of regions surrounding an autonomous vehicle; 
filtering the sensor data to include only the sensor data of the region of interest; and See at least [0027] and [0050].
provide the filtered sensor data to an autonomous vehicle sensor data processing system configured to facilitate, based on the filtered sensor data, performance of one or more autonomous vehicle driving actions. See at least [0004], [0018]-[0019], [0054]-[0060], and FIG. 6.

	Regarding claim 12, Wood teaches:
The system of claim 11, the autonomous vehicle sensor data filtering system, the autonomous vehicle multi-region sensor system, and the autonomous vehicle sensor data processing system. See at least [0062] and FIG. 6.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the optimal layout of the above components to reduce costs and the need for excess processing power while increasing processing speed through reducing the quantities of data processed. Also, it also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have determined an optimized order following the specific sequence of collecting data, filtering data, and processing the filtered data as before processing the data, one would desire the data to be filtered to reduce processing power required and thereby increase processing speed and reduce processing costs, and before filtering the data, collect the data.
	An example of this can be seen in Ball (US 20190265714 A1). See [0117] where the system “effectively filters out extraneous sensor data from portions of the sensor’s actual FOV (field of view) and has the system 300 pay attention to a subset of the sensor data.”

Regarding claim 17, Wood teaches:
The system of claim 11, wherein the plurality of regions surrounding the autonomous vehicle include a front region corresponding to a region in front of the autonomous vehicle, a left region corresponding to a region to the left of the autonomous vehicle, a right region corresponding to a region to the right of the autonomous vehicle, and a rear region corresponding to a region to the rear of the autonomous vehicle. See at least [0027] and [0050] where the system “can steer a sensor by filtering data corresponding to the region of interest from data provided by the sensor.”

Regarding claim 18, Wood teaches:
A method comprising: 
capturing, using one or more sensors mounted on a surface of an autonomous vehicle, sensor data of a plurality of regions surrounding an autonomous vehicle; See at least [0054]-[0060] and FIG. 6.
obtaining one or more parameters of an autonomous vehicle, the parameters including any of a position of the autonomous vehicle, a path of the autonomous vehicle, and a speed of the autonomous vehicle; See at least [0019], [0043], [0055], and FIG. 6.
identifying, based on the one or more parameters of the autonomous vehicle, a region of interest from a plurality of regions surrounding an autonomous vehicle; See at least [0004], [0018]-[0019], [0054]-[0060], and FIG. 6.
filtering, in response to the identifying the region of interest, the captured sensor data to include only the sensor data of the region of interest; and 
providing, in response to the filtering, the filtered data to a processor, the processor being capable of facilitating one or more autonomous vehicle driving actions based on the filtered data. See at least [0004] and [0018]-[0019].



The method of claim 18, wherein the captured sensor data includes first image data corresponding to the region of interest, and second image data corresponding to one or more other regions of the plurality of regions surrounding the autonomous vehicle, and the filtering comprises removing the second image data from the sensor data. See at least [0050], [0054]-[0060], and FIG. 3C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892 Notice of References Cited..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.R.P./ 05/11/2021Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661